HonorableJohn,R.Shook,PagO 5

        "Thatthe State Registrar &all upon ~Fequeat,
    supplyto my properlyquallf%ed.p&aant a eertl-
    fied   copy of the record of any birth   or death re-
    glsteredtmdor proolslow~of tNs Act far the aak-
    ing and cert.lf'laatZon
                         of which he ehailbe entitled
    to a fee of fifty cents ($Jt)to be paid by the
    applicant.. . .*
          Rule 5)a. Articlel1.477, eupra,a6 amended,Act8 194l.
Forty-seventh              page 7g29,Chapter 486, providescer-
              Legirrlature,.
tain fess for local Regiatram perfonain~the eervlee8a8 such,
but does not authorizesuch local Regletrarato isaue certified
copiesof birthand deathaerti.f%catesuhichhave     beenfiled in
their offlcea.
           Therefore,in view of the abovementionedstatutes,
in aamer to your first ueetion.you are nspectfu&ly ldtised
that it is the op%nlmnoP tNs departmentthat Jurtieesof
the Peace rating au local Re strar8 of Yit8l Jtatlstd8eaa
autho~odby     $heabovementoaedActarenetempm!exwdor
                             f?
authorlsedtoiuuo certif'ied    aopie8dfbirthardeath eertl-
flcat~wbichha~ebao&      flled 5.ntheirofflaes. Itirrour
furtheropblloll  that the stati lteg.btl&in a8 only public
oficer authorhod to leaue such aertlfledc@ee excepttha
CountyClerk in aorta&alnstanaesa8 &cm above.
          xntiwofourltnewertoyourfir8t       lStfO?X, the
other questionsaubdtted fn your inquiryreqUPx'e86 sawer.
                                    Tour8 Yery truly
                                ATTomk;Ta!WUlL OF TEXAS



AFPROVEBFin 10, 1942
/S/ Groverhl.hra
FIRST ASSISTAHT
ATToi?RM0mRAL